ACCEPTED
                                                                                                       14-15-00471-CR
                                                                                       FOURTEENTH COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                  12/8/2015 4:26:08 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                                CLERK
                                      No. 14-15-00471-CR

                                        **********


                                                                                  FILED IN
                                        Court of Appeals                   14th COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                               Fourteenth Supreme Judicial District
                                                                           12/8/2015 4:26:08 PM
                                        **********                         CHRISTOPHER A. PRINE
                                                                                    Clerk

                                  RONALD KELVIN PERRY




                                          State of Texas




                               Appeal from the 176th District Court
                                    of Harris County, Texas
                                       Cause No. 1386767
                                        **********




             APPELLANT'S THIRD MOTION FOR EXTENSION OF TIME
                               TO FILE APPELLANT'S BRIEF


TO THE HONORABLE COURT OF APPEALS:


       Comes now, the Appellant, pursuant to Rule 10.1,10.5 (b), 386 (d), Texas Rules ofAppellate

Procedure, and files this motion for an extension, and as grounds therefore, presents the following:

       1.      That, RONALD KELVIN PERRY , Appellant, was convicted of Felony Murder in

the 248th District Court of Harris County, Texas in Cause No. 1386767.

       2.      Appellant was sentenced to 40 years in TDC-ID on 5/8/15.

       3.      Notice of Appeal was given by the Appellant on 5/12/15.

       4.      Appellant's Counsel was appointed on 5/12/15.

       5.      The Appellant's brief was due to be filed on 12/2/15.

       6.      Appellant's counsel has an active criminal defense trial practice and

averages three court appearances in either Harris County District or County courts per morning.
       7.      Appellant's counsel also has an active Criminal defense appellate practice

and is working on the following appeals and post conviction mattes:


               a. The State of Texas vs. Marque Coleman
               b.   The State of Texas vs. Darius Brown
               c.   The State of Texas vs. Matthew Contreras
               d.   The State of Texas vs. Anthony Alegria
               e.   In re: Darryl Carter


       This request for extension is not for delay but for the reason that Appellant's counsel may

adequately discharge his responsibilities to Appellant and that justice may be done.

       WHEREFORE, Appellant prays that the Court will grant an extension until 1/8/16.

                                      Respectfully submitted,

                                      EASTERLING & EASTERLING, P.C.




                                      BY:
                                             dannTk^easterlin<j
                                             Texas Bar Card No. 06362100
                                             1018 Preston, Sixth Floor
                                             Houston, TX 77002-1877
                                             Telephone 713/228-4441
                                             Telecopier 713/228-4072
                                             Attorneys for Appellant


                                CERTIFICATE OF SERVICE


       This is to certify that a true and correct copy of Appellant's Motion For Extension of Time
in Which to file Appellant's Briefhas been forwarded to the Assistant Criminal District Attorney of
Harris County listed below on this the _^P day of     Jog-c- .        2015.

Harris County District Attorney's Office
Appellate Division
1201 Franklin, 6,h Floor
Houston, Texas 77002


                                             DANNyK\ EASTERLING^
                                              VERIFICATION


       BEFORE ME THE UNDERSIGNED AUTHORITY on this day personally appeared
DANNY K. EASTERLING, who being duly sworn, deposed and said that the allegation of facts
contained in the foregoing Appellant's Motion For Extension ofTime In Which To FileAppellant's
Brief are true and correct.




                                                 DANNY K.'EASTERLING



         i !'v UBED AND               SWORN TO      BEFORE    ME on      this    the   0   day of
                      _,. 2015r Notary Public in and for Harris County. Texas.




                       A. K. PEREZ
      M5&
      *Ol2j?I Moto'v Public. S'ate ot Te*os      NOTARY                           TEXAS
       • Y\ '•_.; My Commission Excites
      *&$iSr          July 20. 201 a